DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the application filed on 03/28/2019.

Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/12/2021, 03/16/2021, 01/26/2021, 01/20/2021 and 10/18/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 15-20 recite “machine-readable storage medium”. Specification fails to limit expressly the term “machine-readable storage medium” to exclude signals, carrier waves, etc., the 
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding limitation “non-transitory” to the claim (U.S. Patent & Trademark Office, Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2020)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Asur et al. (US 2016/0078472), in view of Popescu et al. (US 2012/0136985).

As to claim 8, Asur discloses a method of modeling controversy within a 
determining contention on a topic among individuals of the population (218, Fig. 2; ¶0007, “process of determining whether a publication is controversial or non-controversial”; ¶0012, “companies rely on test audiences to reveal potential issues with advertisements”; ¶0022, “topic modeling approaches can identify topics in large collections of documents, or comments”; ¶0032, “a particular publication, comments about the publication, whether each comment is classified as controversial or non-controversial, and whether the particular publication has been determined to be controversial or non-controversial”);
determining importance of the topic within the population (¶0020, “frequency of controversial issues”; ¶0021; ¶0028, “Highly ranked terms fall into several main categories of features that have a high likelihood of being associated with controversy: racist, religious, sexual, choice, negative terms, political, violent, humor, finance, and abusive”; ¶0030, “the controversy detector engine 218 is to calculate a C-score, i.e., a controversy score”).

	Although Asur discloses creating a model of controversy for the topic (¶0022; ¶0023; ¶0028), Asur does not specifically disclose creating a model of controversy for the topic based on the contention on the topic and the importance of the topic. 
However, Popescu discloses creating a model of controversy for the topic based on the contention on the topic and the importance of the topic (Tables 1-3; ¶0020; ¶0044, “a controversial event machine-learning model”; ¶0046, “A topic is controversial when content about the topic is likely to provoke disagreement or uneasiness among 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Asur to include creating a model of controversy for the topic based on the contention on the topic and the importance of the topic, as taught by Popescu because it would automatically detect a controversial topic when content about the topic is likely to provoke disagreement or uneasiness among authors or viewers of the content, and authors or viewers of controversial content are likely to express or hold strong opinions or concern (Popescu, ¶0046).

As to claim 9, Asur discloses a method as in claim 8 further comprising predicting whether the topic is controversial based on the model of controversy (¶0022; ¶0028, “The algorithm predicts a high likelihood of the top features to be contained in controversial advertisements. Highly ranked terms fall into several main categories of features that have a high likelihood of being associated with controversy: racist, religious, sexual, choice, negative terms, political, violent, humor, finance, and 

As to claim 10, Asur discloses a method as in claim 8 further comprising determining a controversy score for the topic based on the model of controversy (¶0030, “the controversy detector engine 218 is to calculate a C-score, i.e., a controversy score, from the classified comments. The C-score for a publication is the fraction of comments about the publication that are classified as controversial, and the C-score is used as an indicator of the probability that a publication is controversial”). 

As to claim 11, Asur discloses a method as in claim 8 wherein determining contention on the topic includes determining a proportion of individuals in the population that are in disagreement regarding the topic (¶0028; ¶0042, “If the ratio is greater than the threshold value, the first publication is considered controversial, otherwise, the publication is considered non-controversial”). 

As to claim 12, Asur discloses a method as in claim 8 wherein determining contention on the topic includes determining stances that individuals in the population have on the topic (¶0030, “the publication that are classified as controversial, and the C-score is used as an indicator of the probability that a publication is controversial”; ¶0031, “receiving comments from a large enough sample size of people who have seen the advertisement and have differing points of view”).

As to claim 13, Asur discloses a method as in claim 12 wherein determining contention on the topic includes determining a probability that two given individuals have conflicting stances on the topic (¶0030, “the publication that are classified as controversial, and the C-score is used as an indicator of the probability that a publication is controversial”; ¶0031, “receiving comments from a large enough sample size of people who have seen the advertisement and have differing points of view”). 

As to claim 14, Asur  discloses a method as in claim 8 wherein determining importance of the topic includes determining a probability that the topic is importance to a given individual in the population (¶0030, “the controversy detector engine 218 is to calculate a C-score, i.e., a controversy score, from the classified comments. The C-score for a publication is the fraction of comments about the publication that are classified as controversial, and the C-score is used as an indicator of the probability that a publication is controversial”). 

As to claim 1, it is rejected for the same reasons set forth in claim 8 above. In addition, Asur discloses a system for modeling controversy within a population (110, 130, Fig. 1), the system comprising: 
an interface configured to obtain information regarding stances of individuals in the population on a topic (¶0016, “controversy detection system 110 can evaluate the provided comments rapidly, soon after the comments have been provided and collected for analysis”; ¶0022; ¶0046); 
memory (310, Fig. 3; 502, Fig. 5); 
a processor (320, Fig. 3; 503, Fig. 5). 

As to claim 2, it is rejected for the same reasons set forth in claim 9 above.

As to claim 3, it is rejected for the same reasons set forth in claim 10 above. 

As to claim 4, it is rejected for the same reasons set forth in claim 11 above. 

As to claim 5, Asur discloses a system as in claim 1 wherein the processor is further configured to determine pairs of stances that are mutually exclusive stances (¶0031, “a diverse set of commenters with differing points of view to contribute comments”). 

As to claim 6, it is rejected for the same reasons set forth in claim 13 above. 

As to claim 7, it is rejected for the same reasons set forth in claim 14 above. 

As to claim 15, it is rejected for the same reasons set forth in claim 8 above. In addition, Asur discloses a machine-readable storage medium having stored thereon a computer program for modeling controversy within a population, the computer program comprising a routine of set instructions (Fig. 5; ¶0008, “controversy detection system including a processor and a non-transitory computer readable medium”; ¶0035). 



As to claim 17, it is rejected for the same reasons set forth in claim 10 above. 

As to claim 18, it is rejected for the same reasons set forth in claim 11 above. 

As to claim 19, it is rejected for the same reasons set forth in claim 12 above. 

As to claim 20, it is rejected for the same reasons set forth in claim 13 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Myslinski (US 2014/0164994), Alarie et al. (US 2017/0228655), Steichen (US 2009/0228478), Dori-Hacohen et al. (WO2018/068002) disclose methods for automated controversy detection of content.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        March 19, 2022